The appellant was convicted of theft, and his punishment fixed at two years' confinement in the penitentiary.
This is one of four cases from the same county, the appeal in all the cases being based upon an alleged discrimination against the appellant in that his race, which was that of a negro, had been discriminated against by an exclusion of the members of such race from the grand and petit juries in said county; and because of the fact that the grand jury that indicted appellant, and the petit jury that convicted him, had presented for service thereon no person of the negro race.
The statement of facts is the same, and the points raised in the motions are carbon copies of the one in cause No. 19959, Walter Ryan v. State, (page 140 of this volume), this day affirmed in an opinion by Judge Christian, and in accord with that opinion this judgment is affirmed.
                    ON MOTION FOR REHEARING.